Citation Nr: 1242187	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 






INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A notice of disagreement (NOD) was received in October 2008.  A statement of the case (SOC) was issued in May 2009.  In June 2009, a VA Form 119, Report of Contact was associated with the claims file.  Based on the Veteran's statements, the Board is construing this contact as a timely substantive appeal with regard to this issue

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for skin cancer.  The Veteran asserts that his skin cancer is the result of his active duty service.  Specifically, in April 2007, the Veteran asserted that his service in the demilitarized zone (DMZ) in Korea caused his skin cancer.  

Since separation from service, the Veteran was diagnosed with basal cell carcinoma of the left upper extremity, melanoma in-situ of his left neck, and squamous cell carcinoma.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in or along the DMZ in Korea.  VA's updated Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p) directs that a request for verification should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) when the Veteran claims exposure in Korea, and his service was (1) not between April 1, 1968 and August 31, 1971; and (2) not in a unit or entity identified by the Department of Defense (DoD) to have operated in an area in or near the Korean DMZ.  A review of the record shows the Veteran served with Company B, 1st Battalion, 8th Cavalry, a unit not identified by DoD to have operated in or around the DMA, from July 1, 1964 to July 15, 1965.  Therefore, the appeal must be remanded for formal compliance with the procedures set forth in the VA Adjudication Manual. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should submit a request to the JSRRC for any information that might corroborate the Veteran's alleged herbicide exposure in Korea.  If JSRRC responds that it is unable to comply with the request, then the RO/AMC should produce a formal memorandum for the file documenting efforts to obtain this information.  If the RO/AMC is unable to obtain any further information from the JSRRC, the Veteran should be notified of this fact and a copy of this notification associated with the file. 

2. If, and only if, it is determined that the Veteran was exposed to herbicides, then the Veteran should be scheduled for an appropriate VA examination to determine the relationship between such exposure and his skin cancer.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's post-service skin cancer is related to herbicide exposure during service. 

A detailed rationale for all opinions expressed should be provided. 

3. The RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4. Thereafter, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


